DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, polymers having epoxy groups as the species of polymer P1, and compounds having amino groups as the species of functional compound P2, in the reply filed on 8/25/2022 is acknowledged.  The traversal is on the ground(s) that Briand fails to teach the special technical feature.  This is not found persuasive because Briand discloses an embodiment that is the same as instant claim 1 [0037].
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 4, 6 and 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group or Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/25/2022.  It is noted that the Applicant elected polymers having epoxy groups as the species of polymer P1.  Claims 9 and 11 are withdrawn because polymer P1 is a mixture of polymer not having epoxy groups and a polymer having epoxy groups, which is not the elected species. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Briand et al. (2007/0224362).
Regarding claims 1-2:  Briand et al. teach a two-component composition comprising:
A) a first component Part A, comprising an aqueous dispersion of an epoxy resin (claimed P1);
B) a second component Part B, comprising:
hydraulic cement,
an amine curing agent (claimed P2);
wherein both components A and B are liquid or pasty and both are prepared and stored separately and mixed directly before application [0015, 0037].  The epoxy resin and amine curing agent chemically react to form cross-linked and/or chain-extended polymers [0016-0018].
Regarding claim 5:  Briand et al. teach Portland cement [0012; Examples].
Regarding claim 7:  Briand et al. teach that Part A comprises a defoamer [0037].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briand et al. (2007/0224362) as applied to claim 1 above.
	Briand et al. teach that a short list of additives may be included in the amine-based curing agent containing component, Part B [0008].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cement plasticizer [0008] to the Part B as an additive to reduce the water content.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763